Exhibit 10.122
 
As of June 30, 2010




Hoku Corporation
1288 Ala Moana Blvd., Suite 220
Honolulu, Hawaii 96814
Attention: Chief Executive Officer


Re:           Financing Costs Reimbursement


Ladies and Gentlemen:


Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
the date hereof between Hoku Corporation, as borrower (“Hoku”) and China
Construction Bank Corporation, New York Branch, as lender (the
“Lender”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.


As an inducement and condition to the Lender’s willingness to provide a term
credit facility in an aggregate principal amount of up to $28,300,000 to Hoku on
the terms and conditions set forth in the Credit Agreement, Hoku has requested
its parent company, Tianwei New Energy Holdings Co., Ltd. (“Tianwei”), and
Tianwei has agreed, to procure a standby letter of credit (the “Letter of
Credit”) issued by China Construction Bank Corporation, Sichuan Branch in favor
of the Lender to secure Hoku’s obligations to the Lender pursuant to the Credit
Agreement.


In consideration of Tianwei’s procuring the Letter of Credit, Hoku agrees to
reimburse Tianwei for all interest, fees and expenses incurred by Tianwei
pursuant to the Letter of Credit and all other interest, fees and expenses
(including reasonable counsel fees) incurred by Tianwei in connection with the
negotiation, execution or performance of the Letter of Credit (collectively, the
“Reimbursement Obligations”), by promptly paying all amounts of the
Reimbursement Obligations requested by Tianwei in immediately available funds to
the bank account specified by Tianwei.


This letter agreement will become effective upon the execution and delivery
hereof.  This letter agreement constitutes the entire agreement between the
parties with respect to the subject matter of hereof.


This letter agreement shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state.


[Remainder of page is intentionally blank]


 
 

--------------------------------------------------------------------------------

 
Very truly yours,







 
TIANWEI NEW ENERGY HOLDINGS CO., LTD.
         
By:
/s/ Gao Zong    
Name:
Gao Zong    
Title:
 

Agreed and accepted:
 
HOKU CORPORATION
   
By:
/S/ Scott B. Paul
 
Name:
 
Scott B. Paul
 
Title:
 
President and Chief Executive Officer


